SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of the report (Date of earliest event reported): February 1, 2012 CHURCH & DWIGHT CO., INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-10585 13-4996950 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 469 North Harrison Street, Princeton, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (609) 683-5900 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240. 14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On February 1, 2012, the Board of Directors of the Company approved amendments to Article II, Section7 and Article III, Section 3 of the Company’s bylaws to change the vote standard for the election of directors in uncontested elections, effective with the annual meeting of stockholders in 2012, from a plurality to a majority of the votes cast. A majority of the votes cast means that the number of shares voted for a director must exceed the number of shares voted against the director. The date for determining if an election is contested or uncontested is a date that is 14 days before the Company files its proxy statement, so that if an election is contested as of a date that is 14 days before the Company files its proxy statement, directors will be elected under the plurality vote standard. In conjunction with the bylaw amendment, the Company amended its corporate governance guidelines to require that prior to any meeting of stockholders for the election of directors (commencing with the 2012 annual meeting of stockholders), an incumbent director must submit a contingent resignation that becomes effective if the director fails to receive a sufficient number of votes for election and the Board of Directors accepts the resignation. Article I, Section7 of the Company’s corporate governance guidelines, as amended, provides that the Board will decide whether to accept such a resignation and publicly disclose its decision and the rationale behind it within 90 days from the date of the certification of the election results. The summary of the bylaw amendment is qualified in its entirety by reference to Article II, Section 7 and Article III, Section3 of the Amended and Restated Bylaws, attached as Exhibit 3.2 to this Current Report on Form 8-K. ITEM 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Amended and Restated Bylaws SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHURCH & DWIGHT CO., INC. Date: February 7, 2012 By: /s/ Matthew T. Farrell Name: Matthew T. Farrell Title: Executive Vice President Finance and Chief Financial Officer
